DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 10/30/21.  Claims 1, 3-12 are pending in this action.  Claim 2 is cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/30/21 has been entered.  
Withdrawn Rejections
The 103 rejections of claims 1, 3-12 have been withdrawn.  Claim 6 has a further art rejected below.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 3-5, 7-8, and 10-12 are allowable over the prior art of record.  Although the closest prior art discloses a yeast free dough containing Lactobacillus sp. and Leuconostoc sp., it does not disclose the presence of each of the strains.  The prior art of record does not disclose a pre-dough containing all of the strains of bacteria as recited in claim 1.  
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  The claims contain awkward wording (e.g. Lactobacillus plantarum LP 10 in 40 millions (CFU)).  It would be clearer to state, “Lactobacillus plantarum LP 10 at 40 million CFU/kg”, for this strain and for the amounts of each of the remaining strains listed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  There is no support for wherein the formulation comprises:  Lactobacillus plantarum LP10 in 40 millions (CFU), Lactobacillus plantarum LP11 in 40 millions (CFU), Lactobacillus plantarum LP 12 in 40 millions (CFU), Lactobacillus plantarum LP 13 in 40 millions (CFU), Lactobacillus brevis LBR02 in 250 millions (CFU), Lactobacillus reuteri LRE10 in 650 millions (CFU), Leuconostoc spp. LM01 in 200 millions (CFU), Leuconostoc spp. LM10 in 100 millions (CFU), Leuconostoc spp. LM11 in 600 millions (CFU), and Leuconostoc spp. LM12 in 100 millions (CFU), per kg of the yeast-free dough.  There is support for the amounts in the pre-dough but not per kg of the dough as a whole.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "highly digestible" in claims 1 and 6 are a relative term which renders the claim indefinite.  The term "highly digestible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura JP 2006-158382  June 2006 Translation.
Regarding Claim 6:  Nakamura discloses a method of making a leaven using lactic acid bacteria, flour, and water [claim 1; 0016] and producing dough from the leaven [claim 13-14].  Nakamura discloses that the dough and bread does not contain yeast [claim 7; 0008; 0041; 0042].  Nakamura discloses the process as suitable for making pizza dough [0063].

 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Response to Arguments
The 103 rejections of claims 1, 3-12 have been withdrawn.  
A 102 rejection of claim 6 has been applied under Nakamura.  
Applicants have not shown that its product results in a materially different product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Felicia C Turner/Primary Examiner, Art Unit 1793